DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3, 6, 10, 11 and 13 (Currently Amended)
Claims  2, 4-5, 7-9 and 12 (Previously Presented)
Claims 14-20 (New)
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment (claims 1, 10, 11 and 13 to fix antecedent basis issues) was given by Attorney Melanie A. Chernoff, 908-518-6384, on 01/05/2021.
Claims 1, 10, 11 and 13 are amended as follows:
Claim 1, line 9, the recitation of “the instantaneous power” is replaced with: -- an instantaneous power --
Claim 10, line 2, the recitation of “the same power distribution network” is replaced with: -- a power distribution network --
Claim 10, line 8, the recitation of “the instantaneous power” is replaced with:       -- an instantaneous power --
Claim 11, line 2, the recitation of “the same power distribution network” is replaced with: -- a power distribution network --
Claim 13, line 3, the recitation of “the same power distribution network” is replaced with: -- the power distribution network --
Claim 13, line 5, the recitation of “consumer equipment” is replaced with: -- the consumer equipment --
Claim 13, line 6, the recitation of “a local power production system” is replaced with: -- the local power production system --
Claim 13, line 7, the recitation of “a power storage device” is replaced with: -- the power storage device --
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “the local control system being configured to define a charge or discharge command to the power storage device as a function of: the charge or discharge instruction sent by the overall control system; and the instantaneous power consumed by the consumer equipment, such that the instantaneous power consumed by the consumer equipment is always greater than the discharge power of the power storage device, to ensure non-reinjection of the power stored by the power storage device over the power distribution network.”, in combination with all other elements recited in claim 1.
Claims 2-9 and 14-18 are also allowed as they further limit allowed claim 1.
Regarding claim 10, prior arts do not suggest or teach, among other claimed allowable features, “the local control system being configured to define a charge or discharge command to the power storage device as a function of: the charge or discharge instruction sent by the overall control system; and the instantaneous power consumed by the consumer equipment, such that the instantaneous power consumed by the consumer equipment is always greater than the discharge power of the power storage device, to ensure non-reinjection of the power stored by the power storage device over the power distribution network; the overall control system being configured to: define, as a function of the information received from the different local control systems, a charge or discharge instruction to at least one local control system; and transmit the charge or discharge instruction to the local control system.”, in combination with all other elements recited in claim 10.
Claim 19 is also allowed as they further limit allowed claim 10.
Regarding claim 11, prior arts do not suggest or teach, among other claimed allowable features, “the control process comprising a definition step of a charge or discharge command to the power storage device as a function of: a charge or discharge instruction sent by an overall control system; an instantaneous power consumed by the consumer equipment, such that the instantaneous power consumed by the consumer equipment is always greater than the discharge power of the power storage device to ensure non-reinjection of the power stored by the power storage device over the power distribution network.”, in combination with all other elements recited in claim 11.
Claim 12-13 and 20 is also allowed as they further limit allowed claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 





/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 16, 2021